Title: John Randolph to James Madison, 15 December 1830
From: Randolph, John
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    London
                                
                                 Decr. 15. 1830.
                            
                        
                        I have been requested by a particular friend of the gentleman who writes the letter accompanying this, to
                            enclose it to the Rector of our University. This occasions an intrusion on your time and leisure, which I trust you will
                            pardon. The applicant I have every reason to beleive to be in the highest degree deserving. In case that there shall be no
                            vacancy in the University of Virginia, it would be conferring a favor on a man of great merit to make known his
                            pretensions to the University of Wm and Mary; or perhaps to the New Institution about to be established in New York.
                        
                            
                                
                            
                        
                    